Citation Nr: 0926944	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 
to September 1953.  He is the recipient of the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2008, the Veteran submitted additional evidence 
consisting of a private audiogram.  In connection with such 
submission, the Veteran waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  Therefore, the Board may properly consider 
such evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss 
and is currently in receipt of a 10 percent disability 
rating.  He contends that his service-connected hearing loss 
disability is more severe than the currently assigned 
evaluation and, as such, an increased rating is warranted.  

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his bilateral 
hearing loss disability.  Specifically, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  While the Veteran was 
afforded a VA examination in September 2007, the examiner did 
not comment on the functional effects the Veteran experiences 
as a result of his hearing loss disability.  Additionally, in 
November 2008, the Veteran submitted a private audiogram and, 
while the Board is precluded from interpreting graphical 
representations of audiometric data, see Kelly v. Brown, 7 
Vet. App. 471, 474 (1995), such appears to suggest that his 
bilateral hearing loss disability has increased in severity 
since his last VA examination in September 2007.  As such, a 
remand is necessary in order to schedule the Veteran for a VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Additionally, the Board notes that the Veteran has not been 
provided with notice consistent with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, the Board notes that 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Therefore, on remand, proper notice under 
Vazquez-Flores should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran should be provided with 
notice of the evidence and information 
necessary to establish an increased rating 
for his bilateral hearing loss in 
accordance with Vazquez-Flores, supra.  

2.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner should review the claims 
file.  The examiner is requested to 
provide an interpretation of the November 
2008 private audiogram.  The examiner 
should identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores.  The examiner 
is specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability. Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



